UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6900


BILLY RAY PARKER,

                       Plaintiff – Appellant,

          v.

RICK BURRIS, Sheriff of Stanly County, North Carolina;
CAPT. LANE BURRIS; DEPUTY DARRIN POPLIN; LT. TOMMY HUDSON;
SARAH MILLS, LPN,

                       Defendants – Appellees,

          and

SOUTHERN HEALTH PARTNERS, INC.,

                       Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.     Loretta Copeland
Biggs, District Judge. (1:13-cv-00488-LCB-LPA)


Submitted:   November 19, 2015             Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy Ray Parker, Appellant Pro Se. Patrick Houghton Flanagan,
Virginia Marie Wooten, CRANFILL, SUMNER & HARTZOG, LLP,
Charlotte, North Carolina; Walter Gregory Merritt, Jay C.
Salsman, HARRIS, CREECH,   WARD       &   BLACKERBY,   New   Bern,   North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

     Billy      Ray    Parker     appeals     the    district        court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on   his     42   U.S.C.   § 1983    (2012)      complaint.         We    have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for   the    reasons    stated       by   the     district     court.

Parker v.     Burris,      No.   1:13-cv-00488-LCB-LPA          (M.D.N.C.      May   8,

2015).     We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented        in   the   materials

before   this    court     and   argument    would    not   aid      the   decisional

process.



                                                                             AFFIRMED




                                        3